Citation Nr: 0100906	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for residuals of a head injury with dementia and 
headaches.  

2.  Entitlement to a compensable disability rating for 
sinusitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and D. C.



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's subjective complaints concerning the 
residuals of a head injury include progressive memory loss, 
headaches, and lack of concentration.  There is other lay 
evidence of the veteran's decreased reliability at work due 
to memory and decreased concentration.  Objectively, there is 
evidence of impaired short-term memory, concentration, 
cognition, language functioning, and visual organization.  
Radiographic studies show atrophy of the frontal lobes and 
the cerebellum.  

3.  VA and private medical evidence is essentially negative 
for additional psychiatric or neurologic residuals.  There is 
no medical or lay evidence reflecting ill effects on social 
functioning or interpersonal relationships.  

4.  The manifestations of the veteran's sinusitis include his 
subjective reports of difficulty breathing with inhaler use, 
other lay evidence of absences from work due to sinusitis, 
and radiographic evidence of sinus disease.  There is no 
medical evidence documenting the occurrence of any 
incapacitating episodes of sinusitis and no lay or medical 
evidence showing that non-incapacitating episodes include 
purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
residuals of a head injury with dementia and headaches have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9304 (2000).    

2.  The criteria for a 10 percent disability rating for 
sinusitis have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6512 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for residuals of a head 
injury in a January 1972 rating decision.  It assigned a 10 
percent disability rating at that time and continued that 
evaluation in subsequent actions.  In a June 1997 rating 
decision, the RO recharacterized the service-connected 
disability to include headaches.  

In September 1998, the veteran submitted a claim for an 
increased evaluation for residuals of a head injury.  He also 
claimed entitlement to service connection for sinusitis.  
With his claim, the veteran submitted numerous statements and 
records.  

In a September 1998 statement, G. Wambaugh, Jr., M.D., 
related the history of the veteran's service-related injury.  
The veteran recently reported failing memory that affected 
work performance.  Magnetic resonance imaging (MRI) showed 
atrophy of the frontal lobes and some atrophy of the 
cerebellum.  Dr. Wambaugh stated that a probable explanation 
of this focal brain atrophy was previous trauma or brain 
contusion, likely the in-service injury.  There was no 
evidence of stroke, tumor, cyst, or generalized degenerative 
process.  The resulting conditions for the veteran included 
problems with attention and concentration, short-term memory, 
insight and judgment, executive functions, verbal memory 
retrieval, and difficulty prioritizing work assignments.  
Language, calculation, visual spatial perception, naming, 
comprehension, and remote memory remained intact.  The 
general neurological examination was essentially normal.  Dr. 
Wambaugh concluded that the veteran's problems were the 
result of frontal lobe injury sustained in service.  He added 
that the apparent worsening of the symptoms in recent years 
was common in aging patients with previous serious head 
injuries.  He also indicated that the veteran had problems 
with recurrent sinusitis, which was noted on the MRI, 
prominently in the frontal and ethmoid sinuses.  
 
A statement from J. Sullivan, M.D., dated in August 1998 
indicated that he had treated the veteran for a number of 
years.  The veteran had recently complained of increased 
memory problems.  A computed tomography (CT) scan performed 
two years before was normal.  The side effects of his only 
medication did not include memory loss.  Mini mental status 
examination revealed an abnormal score on short-term memory 
testing only.  The impression was a short-term memory problem 
of unclear etiology.  

The report of the August 1998 VA CT scan of the head 
reflected findings of early frontal lobe atrophy with some 
early cerebellar atrophy and evidence of sinusitis.  There 
was no evidence of acute infarct, hemorrhage, or extra-axial 
fluid collections.  

A statement from J.S.M. dated in September 1998 related that 
he had known the veteran for about 20 years and was aware of 
the veteran's previous head injury.  He also knew about the 
veteran's headaches and memory problems.  Recently, the 
veteran's headaches and memory problems appeared to have 
worsened.    

The August 1998 statement from V.H. stated that he had known 
the veteran for more than 15 years.  The veteran had been 
responsible and punctual concerning his appointments.  
However, in the past two years, there had been a change in 
the veteran's demeanor and worsening memory loss.  He mixed 
up dates or did not remember to show up for appointments.  

Finally, W.O.L. indicated in an August 1998 statement that he 
had been the veteran's supervisor for about 13 years.  He had 
been forced to replace the veteran in some of his duties due 
to recent lapses in memory.  

A review of the veteran's VA treatment records revealed a 
June 1997 assessment was sinus-related head pain.  During a 
December 1997 follow up, the veteran reported no change in 
his headaches.  The impression included sinus- or trauma-
related headaches.  In August 1998, the veteran again 
reported unchanged headaches.  He complained of memory 
problems and requested additional evaluation.  Notes dated in 
February 1999 stated that the CT scan showed some atrophy and 
sinus disease.  

The veteran was afforded a VA psychiatric examination in 
April 1999.  The examiner noted that he reviewed the claims 
folder and other information for the examination.  The 
veteran complained of a lack of concentration, progressive 
memory loss, and headaches.  He denied excessive anxiety, 
depression, anger, or sleep difficulties.  He continued to 
work, though he needed more supervision.  The veteran had a 
good relationship with his wife of 25 years.  He enjoyed 
fishing, sports, and gardening and was active in the church.  
He generally got along well with people, though he stated 
that he usually kept to himself.  The veteran had not 
received and did not feel that he needed any psychiatric 
treatment.  He had a high school diploma and a degree in 
business.  The examiner noted that the veteran was 
cooperative and oriented.  During the examination, the 
veteran's mentation was generally slow.  Recitation for 
memory testing was slow and included many errors.  His early 
memory also appeared to be impaired.  His concentration was 
clearly impaired.  Testing suggested minimal organic 
impairment.  His judgment was impulsive.  Otherwise, the 
veteran's thoughts were logical and goal-directed and his 
speech was clear.  His mood was euthymic and his affect was 
appropriate to expressed thought content.  Insight was 
adequate.  The diagnosis was dementia secondary to head 
injury.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 70 currently and for the past 
year.  He commented that, although he had some dementia, the 
veteran functioned quite well and continued to work.  He 
appeared to have mild occupational and minimal social 
impairment due to the mild dementia.    

Also in April 1999, the veteran underwent a VA neurology 
examination.  The examiner noted that he reviewed the 
veteran's medical chart and claims folder for the 
examination.  The veteran reported having worsening memory 
loss for several years.  He had been assigned to different 
duties at work due to his inability to pay attention or to 
complete an assigned task.  He described other signs of 
memory loss, including needing to keep lists, forgetting to 
pay bills, and losing his car in parking lots.  Examination 
revealed short-term memory loss.  Remote and intermediate 
memory was intact.  He demonstrated some difficulty in 
understanding instructions and needed them repeated two or 
three times.  Otherwise, neurologic examination was normal.  
The impression was progressive short-term memory loss with 
early frontal lobe atrophy and some early cerebellar atrophy.    

In a July 1999 rating decision, the RO recharacterized the 
service-connected disability as residuals of a head injury 
with dementia and headaches and increased the evaluation to 
30 percent.  In addition, the RO awarded service connection 
for sinusitis and assigned a noncompensable (zero percent) 
rating.  The veteran timely appealed that decision.  

In August 1999, the veteran submitted a statement from his 
supervisor, W.O.L., along with work attendance records for 
the past year.  His supervisor indicated that there were 
several instances when the veteran was absent from work for 
two or more consecutive days, which he reported were due to 
sinus problems or problems breathing.  Review of the work 
attendance records showed that, from December 1997 to 
December 1998, the veteran used more than 120 hours of sick 
leave.  From December 1998 to December 1999, he used 56 hours 
of sick leave.  The attendance records did not further 
specify the reason for the absence.   

The RO also reviewed a neuropsychology report completed in 
May 1999.  The evaluation was requested following the April 
1999 VA psychiatric examination.  The veteran complained of 
memory loss and headaches.  The examiner commented that 
previous evaluation reports had included other reported 
symptoms.  The veteran compensated for his memory loss by 
keeping notes.  His wife did most of the driving.  He was 
unable to estimate the frequency of the headaches.  The last 
one occurred about two days before.  He did not take 
medications for the headaches.  The veteran denied any other 
physical problems, sleep disturbance, or reduced appetite.  
He had worked at the post office since 1977.  He had been 
reassigned from being a dispatcher to unloading trucks 
because of his memory problems.  He had been married to his 
wife for 26 years.  

During the May 1999 interview, the veteran was oriented.  His 
affect was not restricted, but his mood was irritable and he 
seemed somewhat suspicious.  During the testing, he appeared 
uncomfortable about his performance.  When frustrated by a 
test, he often blamed the instructions for his errors.  Test 
results indicated that the veteran was functioning below 
average range in passive attention, language functioning, 
visual organization, and working memory (concentration).  The 
results also showed slowed cognitive processing and reduced 
cognitive flexibility.  Memory for both verbal and visual 
material initially was poor but improved within 30 minutes.  
The examiner commented that most of these difficulties were 
consistent with a closed head injury and were generally 
consistent with the veteran's complaints.  It was noted that 
the reported recent decline in memory could be due to early 
Alzheimer's disease, either inherited or as a result of the 
previous brain injury.  However, the examiner stated that the 
veteran's performance on memory tests was not like that of 
most Alzheimer's patients.  A more likely etiology, 
especially with the veteran's hypertension, was multi-infarct 
dementia.      

In September 1999, the RO received copies of correspondence 
sent from the veteran to a congressman.  In the letter, the 
veteran stated that did not agree that his dementia was mild.  
He discussed examples of his memory loss.  In addition, the 
veteran stated that his in-service head injury caused 
sinusitis.  He used an inhaler constantly to help with his 
nasal breathing.  The letter was accompanied by a newspaper 
article and duplicate medical evidence.  The newspaper 
article indicated that teen athletes who suffered concussions 
were more likely to have continuing problems with headaches, 
sleep, concentration, and the ability to learn words or think 
quickly.    

The veteran testified via a videoconference hearing with the 
undersigned in December 1999.  He stated that he had to keep 
notes because he forgot things he needed to do.  In addition, 
he had forgotten where he had put money, had lost his car in 
parking lots, and had worn mismatched shoes to work.  His 
employer had reassigned him from dispatching mail due to 
memory problems.  His wife handled all their financial 
affairs.  He drove back and forth to work only.  The veteran 
also had headaches, which he described as involving a sharp 
pain in different areas of the head.  A doctor told him they 
were migraines.  He had the headaches nearly every day, 
usually while he was at work.  He did not take any 
medication.  The headaches lasted 30 minutes to one hour and 
occurred on average three times a day.  With respect to his 
sinusitis, the veteran related that he felt out of breath 
when he had to bend over to pick up something.  He would also 
be out of breath after walking up one flight of steps or 
walking on level ground.  The veteran received his regular 
medical care at VA, though the visits were usually just 
routine check ups.  He described having difficulty 
transitioning from knowing something to being able to write 
it down.  He used inhalers at least two to three times a day 
for sinusitis.  
  
The hearing also included testimony from D.C.  He had been 
the veteran's neighbor for about 14 years.  He and his wife 
saw the veteran and his wife socially.  They did not allow 
the veteran to drive.  The veteran often repeated himself and 
forgot what he said.  D.C. had noticed that the problems had 
worsened over the past few years.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   If two 
evaluations set forth under a particular diagnostic case are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Residuals of a Head Injury with Dementia and Headaches

The residuals of a head injury with dementia and headaches 
are currently evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9304, dementia due to head trauma.  
38 C.F.R. § 4.130.  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that Code 8045 provides for the evaluation of 
brain disease due to trauma.  38 C.F.R. § 4.124a.  That code 
specifies that purely neurological disabilities are rated 
under the applicable diagnostic code.  Purely subjective 
complaints, such as headache, dizziness, or insomnia, that 
are recognized as symptomatic of brain trauma, are rated at 
10 percent and no more under Code 9304 and may not be 
combined with any other rating for a disability due to brain 
trauma.  A rating in excess of 10 percent for brain disease 
due to trauma under Code 9304 may not be assigned in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Under Code 9304, a 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

In this case, the veteran's subjective complaints concerning 
the residuals of a head injury include progressive memory 
loss, headaches, and lack of concentration.  Statements from 
the veteran's supervisor corroborate the veteran's assertion 
of decreased reliability at work due to memory and decreased 
concentration.  Objective testing confirms impairment of 
short-term memory and concentration, as well as slowed 
cognition with difficulty understanding instructions and 
impaired language functioning and visual organization.  
Radiographic studies show atrophy of the frontal lobes and 
the cerebellum.  Comparing the evidence to the rating 
criteria, and resolving doubt in the veteran's favor, the 
Board finds that the overall disability picture more nearly 
approximates the criteria for a 50 percent disability 
evaluation under Code 9304.  38 C.F.R. § 4.7.   

However, the Board also finds that the disability picture 
does not present impairment sufficient to warrant a 70 
percent rating. Id.  That is VA and private examinations are 
essentially negative for additional psychiatric or neurologic 
residuals as set forth in the rating criteria.  In addition, 
there is no evidence of social impairment due to residuals of 
the head injury.  The veteran does not report, and review of 
the claims folder fails to disclose, any ill effects on 
social functioning or interpersonal relationships.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Although the veteran's work duties have 
been changed, he has been continuously employed for many 
years.  There is no medical or lay evidence suggesting that 
he is currently unable to work due to this service-connected 
disability.   

In summary, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports a 50 percent disability 
rating for residuals of a head injury with dementia and 
headaches.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 9304.  
  
2.  Sinusitis

The RO has evaluated the veteran's sinusitis as 
noncompensable under Code 6512, chronic frontal sinusitis.  
38 C.F.R. § 4.97.  The Board observes that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, as is the situation in this 
case, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  

The general rating formula for sinusitis indicates that a 
noncompensable rating is assigned when sinusitis is 
detectable by X-ray only.  A 10 percent evaluation is in 
order when there is sinusitis with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Notes to the general rating 
formula specify that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

In this case, MRI and CT scans show evidence of sinus 
disease.  The veteran reports having trouble breathing and 
using an inhaler at least two or three times a day.  The 
August 1999 statement from W.O.L. indicates that the veteran 
had been absent from work due to sinusitis.  There is no 
medical evidence documenting the occurrence of any 
incapacitating episodes of sinusitis.  Moreover, although the 
veteran suffers from headaches, the evidence does not relate 
the headaches to the sinusitis.  In addition, there is no lay 
or medical evidence that the manifestations include purulent 
discharge or crusting.  However, resolving doubt in the 
veteran's favor the Board finds that the evidence is supports 
no more than a 10 percent evaluation for sinusitis.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.21, 4.97, Code 6512. 
       

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 50 percent disability for residuals of a 
head injury with dementia and headaches is granted.    

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
sinusitis is granted.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

